ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on June 18, 1974 (296 So.2d 519) affirming the judgment and setting aside the sentences of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed January 14, 1976 (327 So.2d 18) and mandate now lodged in this court quashed this court’s judgment and remanded the cause with directions to reinstate the sentences imposed by the trial court;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on July 10, 1974 is withdrawn, the judgment of this court heretofore filed on June 18, 1974 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the sentences imposed in this cause by the trial court are reinstated. Costs allowed shall be taxed in the trial court (Rule 3.16b, F.A.R.).